NIX, Judge:
Travis Gene Hunter was charged with the crime of Grand Larceny, After Former Conviction of a Felony, by information in the District Court of Oklahoma County, Oklahoma. He was tried by a jury, found guilty, and his punishment assessed at Two (2) Years in the penitentiary. From that judgment and sentence he has appealed to this Court.
His casemade was filed on June 14, 1965, and no supporting brief has been filed to date of oral argument, October 13, 1965 (a purported document labeled “Brief of Petitioner” was permitted by the Court to be filed out of time, however, it cannot be considered as such, as there are no contentions raised, nor authorities cited, only excerpts of testimony of some of the witnesses, with no purpose explained) ; and said cause was submitted on the record. This Court has consistently held:
“Where the defendant appeals from a Judgment of conviction and no briefs are filed in support of the petition in error this Court will examine the records only for fundamental error. If none appears of record the Judgment will be affirmed.”
See, Crolley v. State, Okl.Cr., 377 P.2d 63.
We have liberally construed this petition in error, and very carefully examined the record in this case. However, we find no fundamental error, and the evidence is sufficient to support the verdict of the jury.
Therefore, the judgment and sentence of the trial'court is Affirmed.
BUSSEY, P. J, and BRETT, J., concur.